DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
Response to Amendment
4.	In response to the amendment received on 8/2/2022:
Claims 61-66, 68-70, and 72-75 are pending in the current application.  Claim 61 has been amended and Claims 67 and 71 are cancelled.
The previous prior art-based rejections are maintained in light of the amendment and are reworded only to reflect new claim language.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
6.	Claim 61 is objected to because of the following informalities:  the claim recites “the one or more side parts include or form one or more one or more wall portions” but should be “the one or more side parts include or form one or more.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	Claims 61-65, 68-70, and 72-75 are rejected under 35 U.S.C. 103 as being obvious over Martz US PG Publication 2011/0293982. 
Regarding Claim 61-62 and 72, Marz discloses a cooling module for a cell stack (battery pack assembly) 10, and a cell stack 10, including a plurality of accumulator cells 100 and a plurality of cooling modules 18, meeting Claim 72), wherein the cooling module 18 includes a cooling element (cooling fin) 60 for receiving and passing on a coolant (through flow channels 70, para 0030, 0035), wherein the cooling module includes a carrier element (frame) 20 to which the cooling element 60 is fixed, wherein the carrier element is or includes an injection moulded plastics element (formed by injection molding, para 0026) that is fixed to the cooling element by being directly moulded to it (the frame including corner elements can be formed around plates 64/66 of cooling element 60 using an injection molding process, paras 0030, meeting Claim 62) (see at least Figs 1-7, paras 0025-0036), the carrier element 20 includes one or more side parts (shoulders) 54/56 that each include one or more compensation region (each lateral section of 54/56 is a compensation part) that snap-fit with the plates 64/66 (para 0030), and since elastic deformation is critical to the ability of the snap-fit function described by Marz (as evidenced by “snap-fit NPL”), the skilled artisan would find it inherent that either the inner beads 74 of the plates or the compensation regions of the side parts 54/56 of the carrier element 20 would be elastically deformable to allow for snap-fitting of the parts together. The skilled artisan would have found it obvious before the effective filing date of the instant application to select the compensation regions of the side parts 54/56 as the elastically deformable regions since this is a matter of design choice. See evidentiary reference that describes snap-fit function as such: “Snundap-fits are versatile mechanical designs in industrial products that enable repeated assembling and disassembling of two solid parts. This important property is attributed to a fine balance between geometry, friction, and bending elasticity” (emphasis added).  Marz further discloses that the one or more side parts 54/56  include a wall portion (corrugated plate 62 of cooling element 60, considered a corrugated inner wall, a reasonable interpretation in the absence of any special definition of “wall portion” in the instant disclosure) that has an undulating form (see at least Fig 4; paras 0030-0032) since 54/56 include beads 58/59, which are attached to, or in contact with the wall portion 62 having the undulating form (Fig. 5).  The Office notes that the term “includes” is a broad term and is interpreted in a broad yet reasonable way. 
Regarding Claim 63, the carrier element 20 includes one or more stacking regions, which include (wall members) 50 by means of which a plurality of carrier elements 20 of the same construction are stackable on top of one another in a stack direction (para 0028 recites that wall members align the repeating frames in the stacked relation).  
Regarding Claim 64, the one or more stacking regions also include at least one clamping portion for clamping a plurality of carrier elements 20 together by means of a clamping device (see Figs 1, 4) since para 0026 recites that apertures 38 receive tension rod assembly 14 (including top portions of the tension rod assembly that look like nuts) to hold all cooling modules, batteries, and end plates under compression in the stacked relation, which the skilled artisan would consider the same as clamping.
Regarding Claim 65, the carrier element 20 of Marz includes one or more side parts (shoulders) 54/56 that each include one or more anchoring portions for anchoring the carrier element 20 onto the cooling element, since shoulders 54/56 carry an adhesive 68 that secures the plates 64/66 to the carrier element 20 (see at least e.g. para 0030, Fig. 5).
Regarding Claim 66, Marz discloses the claimed cooling module for a cell stack of claim 65, the rejection of which is incorporated herein in its entirety, including one or more moulded-on elements 54/56 described above.  As explained above, Marz discloses that the carrier element 20 can be molded onto the cooling element 60, and while Marz does not specifically recite that the moulded-on elements 54/56 are moulded directly onto the cooling element, since the moulded-on elements are in direct contact with the cooling element 60 (Fig. 8), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to mould the moulded-on elements of Marz directly on the cooling element 60 to ensure secure contact between the elements since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).  Marz further discloses one or more web elements (beads) 58/59 for connecting (albeit indirectly) the moulded-on elements to a wall portion of a side part of the carrier element 20 (see at least Figs 5-6 and paras 0026-0031).  
Regarding Claim 68, the carrier element 20 of Marz has one or more side parts (legs) 32/34 that each include a plurality of anchoring portions (wall members) 50 and a plurality of compensation regions (recesses) 46, wherein the anchoring portions and the compensation regions are arranged alternatively in a peripheral direction of the carrier element 20 in which the carrier element 20 surrounds the cooling element 60 (see Fig. 4 and para 0028).  Anchoring portions 50 are considered anchoring because they allow the battery cells to be anchored or retained in the module and compensation regions 46 are compensating because they provide a spatial compensation in between the anchoring portions to allow for battery conductive tabs 102/104 to be received (see para 0028). The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claim 69, the carrier element 20 of Marz has four corner elements  (tabs) 36 and four side parts (legs) 26/28/30/32, each connecting two corner elements to one another, wherein the corner elements 36 and the side parts jointly form a frame element surrounding the cooling element 60 (see Figs and para 0026).  
Regarding Claim 70, undulating wall 62 forms an interior wall of the carrier 20 (as explained in the rejection of Claim 62), which is part of a housing of cell stack 10, which is an electrical energy storage device. 
Regarding Claim 73, the carrier element 20 of Marz has a stack height that corresponds at least to a total of a thickness of at least the cooling element in a heat transfer region and a thickness of at least one cell, since the wall members 50, in the stacking region, are designed to hold the battery cell 100 between the carrier element 20 and an adjacent carrier element 20 and the carrier element 20 is bounded on the opposing side by a cooling element plate (see Figs 1, 4-7 and para 0028).
Regarding Claim 74, Fig. 1 of Marz shows that, in the stacked condition, the carrier elements 20 of the cooling modules form a side wall of a housing encasing the cells and the cooling elements, wherein the side wall is at least approximately uninterrupted in both a stack direction and a peripheral direction.  
Regarding Claim 75, Fig. 1 of Marz shows that the cell stack 10 includes a stack of carrier elements that is provided at both ends with a respective end plate 12, wherein the two end plates form clamping plates between which the carrier elements are clamped together, since the nuts of the tension assembly 14 are placed on at least one outer surface of an end plate, and the end plates 12 are held with cooling modules and battery cells under compression via 14 (para 0026).
Response to Arguments
8.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729